Citation Nr: 0804029	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
claimed as a heart attack.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran had active military service from August 1970 to 
January 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Thereafter, the veteran relocated to Georgia and 
his claims file was transferred to the Atlanta, Georgia, RO.  
That office certified the appeal to the Board.

The veteran requested and was scheduled to appear at a Travel 
Board hearing in January 2006.  However, he failed to report 
for this hearing and provided no explanation for his absence.  
His request for a Travel Board hearing, therefore, is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

Unfortunately, for the reasons discussed below, further 
development is required before deciding this appeal.  So the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).



If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, reflects that from 
August 1970 to May 1974 his primary specialty was production 
clerk.  He served aboard ship (related civilian occupation 
not applicable) from May 1974 to April 1979, and he was a 
system organizational maintenance technician from April 1979 
to February 1985.  These types of jobs do not imply he 
engaged in combat.  See VAOPGCPREC 12-99 (October 18, 1999).  
There also is no notation he received any decorations, 
commendations or medals indicating involvement in combat.  

The veteran's service medical records reflect treatment for 
recurrent complaints of nervous trouble.  These records 
further reflect that he reported a history of nervous trouble 
during his reenlistment examination in March 1979 and 
depression and excessive worry during his retirement 
examination in January 1991.

The veteran's post-service, VA treatment records show he has 
reported a history of combat exposure during numerous 
campaigns and claims to have served as a medical corpsman.  
There have been diagnoses of PTSD and depression.

The veteran's alleged stressful incidents in service include 
loosing men during his tours of duty.  He should be given 
another opportunity to provide more specific information 
concerning the stressful incidents which he believes caused 
his PTSD.  The information he provides must include specific 
details that would assist in attempting to corroborate his 
stressors - such as specific locations where the incidents 
occurred, dates (preferably within a two-month time frame), 
the names of any individuals involved, and his unit 
designation at the time.  And with this additional 
information, an attempt should be made to verify his claimed 
stressors.

In addition, an August 2004 statement from the veteran notes 
that his psychiatric symptoms have been diagnosed as manic 
depression and that he has been told that this is a condition 
that people are born with.  This statement includes the 
contention that either his mental conditions at issue started 
during his military service or, even if he had them prior to 
service, they were nonetheless aggravated by his military 
service beyond their natural progression.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1153; 38 C.F.R. §§ 3.303, 
3.304, 3.306.

So aside from obtaining additional information concerning his 
alleged stressors, and attempting to independently 
corroborate these claimed incidents, a VA examination and 
opinion are needed to confirm the PTSD diagnosis and to 
assess whether this diagnosis - or any of the other mental 
disorders diagnosed, is related to a verified incident in 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if it 
is necessary to decide the claim).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claim of entitlement to service connection for a 
heart disorder, the June 2005 opinion from a cardiologist at 
the VA Medical Center in Atlanta notes that the intervening 
years between the veteran's November 1979 cardiovascular 
treatment and 1991 separation from military service are 
critical to the evaluation of this claim - yet there are 
only scattered notes from that time period in his chart 
(claims file).  The examiner further indicates that it is 
surprising that more comprehensive notes are not available 
from either the military or civilian physicians, including 
during this important time frame.  So the Board finds that it 
is necessary to try and obtain any additional service and/or 
private medical records from November 1979 forward concerning 
evaluation and treatment for the heart or associated 
disability.  38 C.F.R. § 3.159(c).

Finally, it is noted that the veteran's service personnel 
records have been obtained; however, they are on microfiche.  
So these records should be transposed into paper form.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Print into hard copy form all records 
included in the microfiche located in the 
claims file, including the veteran's 
service personnel records.

2.  With his assistance, obtain all 
records of VA and/or private treatment 
identified by the veteran which have not 
already been obtained with respect to 
psychiatric and cardiovascular treatment.  
This request includes any private 
cardiovascular treatment he received 
during his period of military service, 
including since November 1979.  If he has 
or can obtain these records himself, then 
he is encouraged to do so.  However, 
VA will assist him in obtaining this 
additional evidence if he provides the 
necessary information (e.g., when and 
where treated, etc.).

3.  Also give the veteran another 
opportunity to provide any additional 
information to permit the verification of 
his alleged stressors, including such 
details as specific locations, dates 
(preferably within a two-month time 
frame), the names of any other 
individuals involved, and unit 
designation at the time of the event(s) 
claimed.  


Inform him this information is critical 
to corroborating these claimed events, 
and that his failure to provide as 
complete a response as possible may 
result in the denial of his claim for 
service connection for PTSD.

4.  Contact the National Personnel 
Records Center (NPRC) and any other 
appropriate source and request copies of 
the veteran's complete service medical 
records, and associate all records 
obtained with the claims file.  

5.  Then undertake all appropriate action 
to assist with the independent 
corroboration of the veteran's claimed 
stressors.  This should include a request 
for relevant unit history information 
from the JSRRC as necessary.  A history 
or command chronology for each ship 
should be obtained for the time frame 
indicated by the veteran.  Any 
information obtained should be associated 
with the claims file.  If the efforts 
result in negative results, documentation 
to that effect should be placed in the 
claims folder and the veteran 
appropriately  notified.

6.  If at least one of the claimed 
stressors is objectively confirmed, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that he has PTSD due 
to the verified stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed are to be considered.  
If PTSD is diagnosed, the examiner must 
indicate what specific stressor in 
service provided the basis for this 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the 
DSM-IV criteria for this diagnosis.

Additionally, the examiner should comment 
on whether the veteran has any current 
psychiatric disorder other than PTSD that 
is at least as likely as not - meaning 
50 percent or greater probability - 
related to his service in the military.  
This includes indicating whether he 
clearly and unmistakably had mental 
illness prior to entering the military 
and, if he did, whether there also is 
clear and unmistakable evidence that his 
pre-existing mental illness did not 
increase in severity during service 
beyond its natural progression.  

To facilitate making these 
determinations, send the claims folder to 
the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this remand.  
The examination report must confirm that 
the veteran's claims file was reviewed.

7.  If additional treatment records 
concerning the veteran's cardiovascular 
complaints are received, the claims file 
should be referred to the examiner who 
provided the June 2005 opinion for a 
supplemental opinion taking into account 
this additional evidence.  

8.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the claims are not granted to the 
veteran's satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the claims to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



